
	

113 HR 2356 IH: We Are Watching You Act of 2013
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2356
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Mr. Capuano (for
			 himself and Mr. Jones) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To provide for notification to consumers before a video
		  service collects visual or auditory information from the viewing area and to
		  provide consumers with choices that do not involve the collection of such
		  information, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 We Are Watching You Act of
			 2013.
		2.Notification and
			 consumer choice
			(a)Notification
				(1)In
			 generalAn operator of a
			 video service may not collect visual or auditory information from the vicinity
			 of the device used to display the video programming stream to the consumer
			 unless the operator—
					(A)displays, as part
			 of the video programming stream, a message that reads, We are watching
			 you.; and
					(B)provides to the
			 consumer a description of the types of information that will be collected and
			 how such information will be used.
					(2)On-screen
			 messageThe message required by paragraph (1)(A) shall be
			 displayed—
					(A)continuously during the time information is
			 being collected; and
					(B)in a color, font,
			 and size that are easily readable at a normal viewing distance.
					(3)Description of
			 information collected
					(A)In
			 generalThe description required by paragraph (1)(B) shall be
			 provided as part of the terms and conditions to which the consumer must agree
			 before using the video service.
					(B)Device provided
			 by operatorIn the case of a video service that is accessed
			 through a device sold or provided to the consumer by the operator of the video
			 service, the description required by paragraph (1)(B) shall be provided as part
			 of the written instructions and other materials accompanying the device, in
			 addition to being provided as required by subparagraph (A).
					(b)Consumer choice
			 of alternative service
				(1)In
			 generalIf an operator offers a video service involving the
			 collection of visual or auditory information from the vicinity of the device
			 used to display the video programming stream to the consumer, such operator
			 shall offer a video service that does not involve the collection of such
			 information but is otherwise identical in all respects.
				(2)Device provided
			 by operatorIn the case of a video service that is accessed
			 through a device sold or provided to the consumer by the operator of the video
			 service, the operator shall sell or provide in connection with the alternative
			 service required by paragraph (1) a device that is not capable of collecting
			 such information.
				(c)Requirements for
			 information disclosureAn
			 operator of a video service that collects visual or auditory information from
			 the vicinity of the device used to display the video programming stream to the
			 consumer may only disclose such information—
				(1)with the express
			 consent of the consumer; or
				(2)as required by a
			 court order issued in connection with a law enforcement investigation.
				(d)RegulationsThe
			 Commission may promulgate regulations in accordance with section 553 of title
			 5, United States Code, to implement and enforce this section.
			3.Enforcement by
			 Federal Trade Commission
			(a)Unfair or
			 deceptive acts or practicesA violation of section 2 or a
			 regulation promulgated under such section shall be treated as a violation of a
			 regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.
			(b)Powers of
			 CommissionThe Commission
			 shall enforce section 2 and the regulations promulgated under such section in
			 the same manner, by the same means, and with the same jurisdiction, powers, and
			 duties as though all applicable terms and provisions of the
			 Federal Trade Commission Act (15
			 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any
			 person who violates such section or a regulation promulgated under such section
			 shall be subject to the penalties and entitled to the privileges and immunities
			 provided in the Federal Trade Commission Act.
			4.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Federal Trade Commission.
			(2)OperatorThe
			 term operator means, with respect to a video service, the person
			 with whom the consumer directly interacts to select and initiate the
			 transmission of the video programming stream.
			(3)Video
			 serviceThe term video service means the
			 transmission of a video programming stream to consumers by means of the
			 facilities of the operator of the service, the facilities of another person, or
			 any combination thereof.
			
